DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,887,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-21 of the U.S. Patent No. 10,887,843.

Listed the independent claim 1 of the instant application below:
1.  A method in a network entity, the method comprising:

transmitting a pathloss reference signal associated with a second cell;  and 
receiving, at the network entity, an uplink transmission from a user equipment on the first cell, where a transmit power of the uplink transmission is determined by the user equipment based on the pathloss reference signal, where the pathloss reference signal is based on the configuration information including the cell identifier.

Listed the independent claim 1 of the  U.S. Patent No. 10,887,843 below:
1.  A method in a user equipment, the method comprising:
 receiving, at the user equipment, in a first serving cell, configuration information;  
determining whether the configuration information includes a cell identifier;  
determining a pathloss estimate for an uplink transmission transmit power setting based on a pathloss reference signal associated with a second serving cell if the configuration information includes the cell identifier;  and 
transmitting the uplink transmission on the first serving cell based on the 
determined pathloss estimate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (U.S. Pub. No. 2020/0022090) with (Foreign Application Priority Data filed on Mar. 24, 2017).
Regarding claim 1, Li teaches a method in a network entity (fig. 1-3), the method comprising: transmitting (sending) configuration information on a first cell (fig. 1-3, page 1-2, par [0007, 0019]) (see a downlink reference signal sent by a network device in a first cell), the configuration information including a cell identifier (page 2, par [0019]) (see configuration information sent by a network device, where the configuration information indicates a first cell identifier);  
transmitting a pathloss reference signal associated with a second cell (fig. 1, page 1-3, par [0018, 0027-0028, 0056]) (see the terminal determines the downlink path loss estimate between the terminal and the first cell.  Therefore, the terminal can determine, based on the downlink path loss estimate, the uplink transmit power used by the terminal to send the uplink signal in the second cell, and configuration information sent by a network device includes: receiving, by the terminal in the second cell of the network device, the configuration information sent by the network device, and the downlink path loss estimate is determined by the terminal based on the downlink reference signal); and
 receiving, at the network entity (fig. 1-3), an uplink transmission from a user equipment (102/103) on the first cell (fig. 1, page 2, par [0024]) (see sending, by the terminal, the uplink signal to a first cell or a second cell of the network device), 
where a transmit power of the uplink transmission is determined by the user equipment based on the pathloss reference signal (page 2, par [0050-0051]) (see configured to determine a downlink path loss estimate between the terminal and the first cell based on the downlink reference signal, and where uplink transmit power used by the terminal to send the uplink signal is determined based on the downlink path loss estimate), 
where the pathloss reference signal is based on the configuration information including the cell identifier (fig. 1, page 2-3, par [0050-0051, 0060-0061]) (see configured to receive configuration information sent by a network device, where the configuration information indicates a first cell identifier).

Regarding claim 16, Li teaches an apparatus (102/103/600/700/Terminal) (fig. 1-3, 6) comprising: a controller (602) that controls operations of the apparatus (102/103/600/Terminal) (fig. 1-3, 6, page par [0170]); and 
a transceiver (601/701) coupled to the controller (602/702) (fig. 6-7), where the transceiver 
transmits configuration information on a first cell (fig. 1-3, 6-7, page 1-2, par [0178-0179]) (see a transceiver 701, configured to receive a downlink reference signal sent by a network device 
in a first cell; and [0179] a processor 702, configured to determine a downlink path loss estimate between the terminal and the first cell based on the downlink reference signal.),
 the configuration information including a cell identifier (page 2, par [0019]) (see configuration information sent by a network device, where the configuration information indicates a first cell identifier), 
transmits a pathloss reference signal associated with a second cell (fig. 1, page 1-3, par [0018, 0027-0028, 0056]) (see the terminal determines the downlink path loss estimate between the terminal and the first cell.  Therefore, the terminal can determine, based on the downlink path loss estimate, the uplink transmit power used by the terminal to send the uplink signal in the second cell, and configuration information sent by a network device includes: receiving, by the terminal in the second cell of the network device, the configuration information sent by the network device, and the downlink path loss estimate is determined by the terminal based on the downlink reference signal), and 
receives an uplink transmission from a user equipment (102/103) on the first cell (fig. 1-3, page 2, par [0024]) (see sending, by the terminal, the uplink signal to a first cell or a second cell of the network device), 
where a transmit power of the uplink transmission is determined by the user equipment based on the pathloss reference signal (page 2, par [0050-0051]) (see configured to determine a downlink path loss estimate between the terminal and the first cell based on the downlink reference signal, and where uplink transmit power used by the terminal to send the uplink signal is determined based on the downlink path loss estimate), 
where the pathloss reference signal is based on the configuration information including the cell identifier (fig. 1, page 2-3, par [0050-0051, 0060-0061]) (see configured to receive configuration information sent by a network device, where the configuration information indicates a first cell identifier).
 
Regarding claims 2 and 17, Li teaches the first (104) and second cells (105) are serving cells of the user equipment (102/103) (fig. 1-3), and the second cell (105/secondary) is different from the first cell (104/Master cell) (fig. 1-3, page par [0115-0116]) (see a terminal may perform service transmission by using a master cell and at least one secondary cell, thereby improving transmission efficiency of the terminal).

Regarding claims 3 and 18, Li teaches transmitting the pathloss reference signal comprises transmitting the pathloss reference signal on the second cell (fig. 1-3, page 1-3, par [0018, 0027-0028, 0056]) (see the terminal determines the downlink path loss estimate between the terminal and the first cell.  Therefore, the terminal can determine, based on the downlink path loss estimate, the uplink transmit power used by the terminal to send the uplink signal in the second cell, and configuration information sent by a network device includes: receiving, by the terminal in the second cell of the network device, the configuration information sent by the network device, and the downlink path loss estimate is determined by the terminal based on the downlink reference signal);
 
Regarding claims 4 and 19, Li teaches the configuration information includes an identification of the pathloss reference signal (fig. 5, page 2, par [0019, 0025]) (see the configuration information indicates a first 
cell identifier). 
 
Regarding claims 5 and 20, Li teaches the cell identifier in the configuration information indicates the second cell fig. 5, page 2, par [0019, 0025]), and wherein the transmit power of the uplink transmission is determined by the user equipment based on a pathloss estimate (page 2, par [0050-0051]) (see configured to determine a downlink path loss estimate between the terminal and the first cell based on the downlink reference signal, and where uplink transmit power used by the terminal to send the uplink signal is determined based on the downlink path loss estimate), 
where the pathloss estimate is determined based on the pathloss reference signal associated with the second cell when the configuration information includes the cell identifier indicating the second cell (fig. 1, page 2-3, par [0050-0051, 0060-0062]) (see configured to receive configuration information sent by a network device, where the configuration information indicates a first cell identifier, and the transceiver unit is configured to send an uplink signal in a second cell, where uplink transmit 
power used by the terminal to send the uplink signal is determined based on the downlink path loss estimate).

Regarding claim 6, Li teaches the configuration information comprises first configuration information (page 2, par [0027]) (see the first cell identifier indicated by the configuration information is a cell identifier of the first cell of the network device), 
the user equipment (102/103) comprises a first user equipment (102/103) (fig. 1-3), the pathloss reference signal comprises a first pathloss reference signal (page 2, par [0050-0051]) (see configured to 
determine a downlink path loss estimate between the terminal and the first cell based on the downlink reference signal, where the transceiver unit is configured to send an uplink signal in a second cell, where uplink transmit power used by the terminal to send the uplink signal is determined based on the downlink path loss estimate), 
and the uplink transmission comprises a first uplink transmission (page 2, par [0050-0051]) and wherein the method further comprises: transmitting second configuration information without a cell identifier on the first cell (page 1-3, par [0007, 0049-0051, 0062-0066]) (see an uplink signal in a second cell, where uplink transmit power used by the terminal to send the uplink signal is determined based on the downlink path loss estimate),  
transmitting a second pathloss reference signal on the first cell (fig. 5, page par [0125-0126, 0137]) (see the terminal determines the downlink path loss estimate between the terminal and the first cell based on the receive power for receiving the downlink reference signal of the first cell, and the 
terminal determines the uplink transmit power of the terminal in the second cell by using the first cell.);
and receiving a second uplink transmission (f3) from a second user equipment (103) on the 
first cell (fig. 1, page 4, par [0111]) (see f3 is second uplink transmission), where a transmit power of the second uplink transmission (f3) is determined by the second user equipment (103) based on the second pathloss reference signal (fig. 1, page par [0118-0121]), where the second pathloss reference signal is based on the second configuration information without the cell identifier (page 1-3, par [0007, 0049-0051, 0062-0066]) (see an uplink signal in a second cell, where uplink transmit power used by the terminal to send the uplink signal is determined based on the downlink path loss estimate) . 
 
Regarding claim 7, Li teaches the configuration information comprises spatial relation information configuring at least one physical uplink control channel spatial relation, and wherein the uplink transmission comprises a physical uplink control channel (page 5, par [0125]) (see the uplink signal includes physical uplink control channel (Physical Uplink Control Channel, PUCCH) information). 

Regarding claim 11, Li teaches the spatial relation information includes at least one power control related parameter indicating the pathloss reference signal (page 5, par [0130]), and wherein the transmit power of the physical uplink control channel is determined by the user equipment based on the pathloss reference signal associated with the second cell when the spatial relation information includes the cell identifier (page 1, 5, par [0020-0021, 0050-0051, 0060-0061, 0130-0131]) (see the terminal simultaneously transmits physical uplink data channel information and physical uplink control channel information in the second cell, uplink transmit power of the physical uplink data channel information, and the configuration information indicates a first 

Regarding claim 12, Li teaches the configuration information including the cell identifier corresponds to a pathloss linking parameter indicating that the pathloss reference signal is associated with the second cell page 1, 5, par [0011-0018, 0130]) (see the terminal determines the uplink transmit power of the terminal in the second cell by using the first cell.  When uplink frequencies configured for the first cell and the second cell are the same, and there is reciprocity between an uplink channel and a downlink channel of the first cell, and maximum transmit power configured on a network side for the terminal 
in the second cell, is a quantity of resource blocks corresponding to a physical uplink data channel of the second cell in frequency domain, and are parameters configured by the network device by using higher layer signaling, is the downlink path loss estimate, is a power offset based on a modulation and coding scheme, and is a closed-loop power control parameter that is of the second cell and that is configured by using downlink control information. ). 
 
Regarding claim 13, Li teaches the configuration information further comprises sounding reference signal resource set information, and wherein the uplink transmission comprises a sounding reference signal (page 6, par [0134-0135]) (see the terminal sends sounding reference signal information in the second cell, uplink transmit power of the sounding reference signal information). 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub. No. 2020/0022090) in view of Cha (U.S. Pub. No. 2021/0160022) with (Provisional Application No. 62/659,063, filed on Apr. 17, 2018 is supported).
Regarding claim 8, Li teaches the spatial relation information includes an indication of a spatial relation reference signal (page 1, par [0007]), wherein the method further comprises transmitting the spatial relation reference signal associated with the second cell when the spatial relation information includes the cell identifier (page 1, par [0020-0021]) (see the configuration information indicates a first 
cell identifier), and wherein the physical uplink control channel is transmitted by the user equipment on the first cell based on a same spatial domain used by the user equipment for communication of the spatial relation reference signal on the second cell (page 1-2, 5, par [0020-0022, 0025, 0130]) (see when sending the uplink signal to a plurality of cells (for example, a first cell and a second cell) of the network device, the terminal in the plurality of cells of the network device determines, based on the first cell identifier indicated by the network device, physical uplink data channel of the second cell in frequency domain, and are parameters configured by the network device by using higher layer signaling, is the downlink path loss estimate ). 
	Li teaches physical uplink data channel of the second cell in frequency domain, and are 
parameters configured by the network device by using higher layer signaling, is the downlink path loss estimate (page 5, par [0130]). But Li does not teaches a spatial domain filter used by the user equipment for communication.
	However, Cha teaches a spatial domain filter used by the user equipment for communication (page 3, 7, par [0043, 0112-0113]) (see the UE synchronizes its timing to the eNB and acquires a cell identifier (ID) and other information by receiving a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the eNB, and the UE may assume that signals in at least one CSI-RS resource within NZP-CSI-RS-ResourceSet are transmitted through the same DL spatial domain 
filter).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Li with Cha, in order to provide the BS may mean transmission of CSI-RS resources in different symbols in the same spatial domain (e.g., the same DL spatial domain transmission filter).  That is, Repetition `ON` may mean transmission of CSI-RS resources mapped to a plurality of different symbols in the same spatial domain (see suggested by Cha on page 9, par [0171]).
 
Regarding claim 9, Li teaches the spatial relation reference signal comprises a sounding reference signal (page 5, par [0125]), and wherein communication of the spatial relation reference signal comprises transmission of the sounding reference signal from the user equipment on the second cell (page 2, par [0125-0126]) (see the physical uplink signal information may be sounding reference signal (Sounding Reference Signal, SRS) information, and both the first cell and the second cell are cells in which the network device establishes a connection, uplink frequencies configured for the first cell and 
the second cell are the same, and downlink frequencies configured for the first cell and the second cell are different.  The first cell and the second cell may share an uplink spectrum of the first cell. ). 
 
Regarding claim 10, Li teaches the spatial relation reference signal comprises at least one selected from a synchronization signal/physical broadcast channel block and a channel state information-reference signal (page 5-6, par [0122, 0128-0129, 0138]), and wherein communication of the spatial relation reference signal comprises reception of the at least one selected from the synchronization signal/physical broadcast channel block and the channel state information-reference signal by the user equipment on the second cell (page 5, 7, par [0122, 0163]) (see channel state information-reference signal (Channel State Information-Reference Signals, CSI-RS), or may be a secondary synchronization signal (Secondary Synchronization Signal, SSS) determine the cell identifier of the first cell based on a received synchronization signal of the first cell, and determine the cell identifier of the second cell based on a received synchronization signal of the second cell). 

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claim 14, Li teaches the configuration information including the cell identifier corresponds to a pathloss linking parameter indicating that the pathloss reference signal is associated with the second cell, and the configuration information further comprises sounding reference signal resource set information, and wherein the uplink transmission comprises a sounding reference signal (page 6, par [0011-0018, 0130, 0134-0135]). And
Cha teaches the UE synchronizes its timing to the eNB and acquires a cell identifier (ID) and other information by receiving a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the eNB, and the UE may assume that signals in at least one CSI-RS resource within NZP-CSI-RS-ResourceSet are transmitted through the same DL spatial domain filter) (page 3, 7, par [0043, 0112-0113]).
The above prior art of record, however, fail to disclose or render obvious: transmitting sounding reference signal resource indicator-physical uplink shared channel power control configuration mapping information, where the sounding reference signal resource indicator-physical uplink shared channel power control configuration mapping information maps physical uplink shared channel power control parameters to each of at least two sounding reference signal resource indicator values for a sounding reference signal resource indicator field in a downlink control information for the physical uplink shared channel, and wherein the transmit power of the physical uplink shared channel is determined by the user equipment based on the pathloss reference signal and the sounding reference signal resource indicator-physical uplink shared channel power control configuration mapping information, as specified in the claim 14. 
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        January 10, 2022